                                Case 1:18-cv-12172-JMF Document 1-1 Filed 12/25/18 Page 1 of 2
                                                        Exhibit A to the Complaint
Location: New York, NY                                                                                IP Address: 74.64.122.155
Total Works Infringed: 30                                                                             ISP: Spectrum
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           A50350D44A79D13D21F6F255B1D2997C5AAB0EFD    Vixen               11/14/2018   11/10/2018        11/25/2018       PA0002136725
                                                                             06:14:49
 2           11560559EDE226EA07A68C3E64FFB889D692997C    Tushy               06/16/2018   04/06/2018        06/19/2018       PA0002126674
                                                                             08:08:46
 3           163BCAAD62A48679217B9EC1CB479ADCB9927439    Tushy               04/30/2018   01/21/2018        02/20/2018       PA0002104191
                                                                             23:43:31
 4           2AB15616290E5006CE1F5161620EDA18DF227C1A    Blacked             05/08/2018   05/05/2018        05/24/2018       PA0002101366
                                                                             05:55:02
 5           2E036B1ADF42509A8AAE2E85C8FE2A6389FEB791    Blacked             05/12/2018   05/10/2018        05/24/2018       PA0002101376
                                                                             05:07:39
 6           486920FE1AB50285E6324B3CC57DAE6D4782B41F    Tushy               10/05/2018   10/03/2018        11/01/2018       17094105669
                                                                             01:39:56
 7           49989F05E534A797DEFDCD909D70A53D89AA5E65    Blacked             05/11/2018   03/11/2018        04/17/2018       PA0002116091
                                                                             05:59:55
 8           54E6B036352790B0294E9E258D6C90E41A216596    Blacked             06/25/2018   06/24/2018        07/26/2018       PA0002112154
                                                                             19:13:10
 9           56C15F7E0F321BFCBC35D6E471EA5B4A35162ED3    Tushy               04/17/2018   04/16/2018        06/18/2018       PA0002126681
                                                                             22:47:56
 10          61D30E20F7DEF71FB40DCBAEFD33AE77A7C4F503    Vixen               10/09/2018   10/06/2018        11/01/2018       17094105481
                                                                             02:02:27
 11          62262C61602C01235FC02017D912EEDBFD38EA22    Vixen               09/02/2018   09/01/2018        11/01/2018       17094105581
                                                                             07:29:50
 12          634381318D1D22169D9CBA70B16D54632B3BD101 Vixen                  06/16/2018   10/26/2017        12/04/2017       PA0002098029
                                                                             08:10:22
 13          634ADC610DE1CC11B3F7DD4B8F2AC890232C06FC    Blacked             05/01/2018   04/30/2018        05/24/2018       PA0002101364
                                                                             04:04:15
 14          65697C1CDA8F11358983A3407CE6C586250EB439    Blacked             05/04/2018   02/04/2018        03/01/2018       PA0002079189
                                                                             13:31:15
 15          71E85E11A0355E987814228892D2121D19710A37    Vixen               07/19/2018   07/18/2018        09/01/2018       PA0002119684
                                                                             03:26:37
 16          7F22C35E385E22E33CC792948A1C485FBC15B143    Blacked Raw         05/05/2018   05/02/2018        06/19/2018       PA0002126647
                                                                             10:41:08
                          Case 1:18-cv-12172-JMF Document 1-1 Filed 12/25/18 Page 2 of 2
Work   Hash                                       Site          UTC          Published     CRO App. File   CRO Number
                                                                                           Date
17     899B160199946C465C3CA22ACFB6119B20AF76F3   Vixen         05/16/2018   05/14/2018    06/19/2018      PA0002126499
                                                                05:10:14
18     9072D152F29FABC6371A6A4734E391D76AC3E3BD   Blacked Raw   11/09/2018   11/08/2018    12/09/2018      17210230993
                                                                05:32:51
19     9E90DB2F0DBD3782384E699D0D71449A11642201   Blacked       06/16/2018   09/27/2017    10/10/2017      PA0002057451
                                                                08:43:38
20     A96E202985BB9117D3E3163F8636AB7838EFFCB6   Tushy         10/14/2018   06/05/2018    07/14/2018      PA0002128384
                                                                17:45:31
21     AA7E111F35B94EBE23B5B819A9873842EA138FDC   Blacked Raw   05/23/2018   11/08/2017    12/04/2017      PA0002097993
                                                                06:52:07
22     B126E2D4AD62808FD0A74439043E474581921E4F   Blacked Raw   06/16/2018   02/26/2018    03/02/2018      PA0002104869
                                                                08:09:23
23     B32C521B83790E308045D4B8AA0E3AD09F651387   Vixen         05/01/2018   01/24/2018    03/02/2018      PA0002104759
                                                                07:34:57
24     BA3B2D0495A74AA71E3DBF92E4BEFF7944393735   Vixen         07/19/2018   06/03/2018    07/09/2018      PA0002109331
                                                                04:51:32
25     BC713071309BE7B20F7F2736D5DE00BD4B209CE4   Vixen         06/04/2018   11/25/2017    01/04/2018      PA0002097450
                                                                05:42:12
26     D98A2744FD53231E37727949801B36914EB09DA5   Vixen         08/25/2018   08/22/2018    09/05/2018      PA0002135676
                                                                17:59:58
27     DAB3DECB74214D290E271A9F2A150991F4C2C145   Vixen         05/24/2018   01/29/2018    03/02/2018      PA0002104878
                                                                00:57:43
28     E662A3EC9B34FBC1E0521E1B32C802F3DC118363   Vixen         11/14/2018   11/05/2018    11/25/2018      PA0002136632
                                                                06:07:16
29     F1EBEA4230A7E1C5BB3DB09FF90D20C412E0F0A7   Blacked       04/13/2018   02/24/2018    03/01/2018      PA0002079184
                                                                00:40:02
30     F32AE88DF4B6CD0EC85CE927346EB3CC02758CA3   Blacked       07/02/2018   03/21/2018    04/12/2018      PA0002091520
                                                                08:33:54
